Citation Nr: 0118404	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  97-34 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active naval service from June 1978 to 
December 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO) which 
declined to reopen his claim of service connection for 
schizophrenia as new and material evidence sufficient to 
reopen the previously denied claim had not been submitted.

The Board previously denied service connection for an 
acquired psychiatric disorder in a January 1985 decision, 
which became final.  38 U.S.C.A. §§ 511(a), 7103, 7104(a) 
(West 1991); 38 C.F.R. § 20.1100 (2000).  A previously 
decided claim may not be reopened in the absence of new and 
material evidence.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995) 
(citing 38 U.S.C. §§ 5108, 7104(b)).  In its August 1997 
rating decision, the RO denied service connection for 
schizophrenia, as new and material evidence sufficient to 
reopen the claim had not been submitted.  Regardless of RO 
action, however, the Board is legally bound to decide the 
threshold issue of whether the evidence is new and material 
before addressing the merits of the claim.  Id.

In this appeal it is noted that the veteran requested and was 
scheduled for a personal hearing before a Member of the Board 
at the RO in May 2001.  Although he was notified of the time 
and date of the hearing by mail sent to his last known 
address, he failed to appear for that hearing and neither 
furnished an explanation nor requested a postponement or 
another hearing.  Pursuant to 38 C.F.R. § 20.704(d) (2000), 
when an appellant fails to report for a scheduled hearing and 
has not requested a postponement, the case will be processed 
as though the request for a hearing was withdrawn.  Thus, the 
Board will consider only the evidence now of record.



FINDINGS OF FACT

1.  The Board denied service connection for an acquired 
psychiatric disorder by decision dated January 31, 1985.

2.  Evidence brought to VA's attention since the January 1985 
denial of service connection for an acquired psychiatric 
disability is potentially probative of the issue at hand and 
so significant that it must be considered to decide fairly 
the merits of the claim.

3.  The available evidence is at least in relative equipoise 
as to whether the veteran's psychiatric disability had its 
onset during his active service.  


CONCLUSIONS OF LAW

1.  The January 1985 Board decision is final.  38 U.S.C.A. 
§§ 511(a), 7103, 7104(a) (West 1991); 38 C.F.R. § 20.1100 
(2000).

2.  New and material evidence has been received to reopen the 
claim of service connection for a psychiatric disability.  38 
U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 3.156(a) (2000).

3.  Resolving the benefit of any doubt in the veteran's 
favor, his psychiatric disability was incurred in active 
service.  38 U.S.C.A. §  1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.303 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's May 1978 enlistment examination revealed no 
psychiatric disability, and the first mention of in-service 
psychiatric treatment was contained in a report dated in 
April 1979.  He complained of anxiety and strange thoughts.  
The examiner noted that the veteran was not anxious, but 
appeared depressed and that there were no psychotic 
manifestations.  His insight and judgment were not grossly 
impaired, and he did not seem suicidal or homicidal.  He was 
diagnosed with adult adjustment reaction.  The examiner 
explained that the veteran's "irregular" thoughts were 
probably the result of stress due to environment and 
chemicals.

An April 1979 examination report indicated that he had used 
various narcotics, to include heroin, Quaaludes, marijuana, 
"speed," and opium.  Apparently, he was also a heavy 
consumer of alcohol.  He signed a statement indicating that 
he was psychologically dependent on "speed" and alcohol.  

He participated in a drug rehabilitation program in May 1979, 
and, upon completion, it was determined that he was capable 
of completing his enlistment.  

In August 1979, he was absent without leave.  During this 
time, on advice of clergy, he contacted a private sector 
psychiatrist who reported that he seemed depressed.  He told 
the church official that he left his base as he was on the 
verge of suicide because he felt abused.  The church official 
indicated that the veteran was emotionally distraught and in 
need of psychiatric attention.  

That month, service medical records indicate that he 
underwent an emergency psychiatric evaluation due to suicidal 
ideation.  He indicated that he felt confused about his 
identity and what he wanted to do.  He related feelings of 
hopelessness and helplessness.  However, there was no 
evidence of psychosis, neurosis, or organic brain syndrome.  
Nevertheless, there was evidence of mild depression.

October 1979 consultation notes indicated that he had an 
eight-month history of severe depression.  Apparently, the 
veteran told of a recent episode where he heard the radio 
sending him messages and that he felt he could read people's 
minds.  The examiner indicated that there was no need for 
further psychiatric treatment and that such would only be 
necessary if the veteran began to exhibit suicidal thoughts.

In November 1979, he reported that he felt depressed and 
persecuted by his peers.  A medical notation dated later that 
month reflected that he had "some hallucinations in that he 
was able to move a juke box with his mind."  He appeared 
anxious and suspicious and his memory was impaired.  

In late November 1979, he was hospitalized for observation.  
He expressed thoughts of being able to control people's 
thoughts and actions through his mind.  He felt people were 
talking about him and that he was losing control.  He was 
diagnosed with alcoholism, polydrug abuse, and resolved toxic 
psychosis.  The hospitalization report indicated that the 
veteran did not require further psychiatric care or 
evaluation.

He was discharged from the service in December 1979.  The 
1979 discharge medical examination report did not indicate 
any psychiatric symptoms and reflected that his psychiatric 
condition was normal.

By April 1980 rating decision, the RO denied service 
connection for acute toxic psychosis and adult adjustment 
reaction and immature personality.  

In August 1983, he was hospitalized in a state mental 
hospital.  Apparently, he committed himself voluntarily 
because he had been hearing voices

By April 1984 rating decision, the RO denied service 
connection for schizophrenia, stating that it was not shown 
to be related to his adjustment disorders in service.

In July 1984, he appeared for a personal hearing at the RO 
and stated that he started hearing voices while in service 
but was reluctant to report it for fear that the doctors 
would "stick [him] on heavy medication and kind of phase 
[him] out."  Peers, too, advised against reporting the 
voices and suggested that he try to "keep it under 
control."  At some point after his discharge, he stopped 
hearing voices, but they returned in August 1981.  He 
expressed fear of the government and escaped to Canada to 
avoid the voices.  That strategy proved unsuccessful 
reportedly.  

By final January 31, 1985 decision, the Board denied service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§§ 511(a), 7103, 7104(a) (West 1991); 38 C.F.R. § 20.1100 
(2000).

In December 1993, he sought to reopen his claim of service 
connection for a "nervous condition."  By letter in May 
1994, he was asked to supply new and material evidence not 
previously considered.  There was no response, and in August 
1994, the RO denied his claim. 

In March 1997, he again filed a claim of service connection 
for schizophrenia.  The RO obtained records from Big Springs 
State Hospital where the veteran was hospitalized from 
January to April 1997.  The records reflect auditory 
hallucinations, delusions, paranoia, and suicidal ideation.  
According to the hospital discharge report, he was first 
diagnosed with schizophrenia in 1981 and had his first 
contact with Texas state mental health facilities in 1985.  
Apparently, he had been hospitalized in several institutions 
in Texas and neighboring states.  

By August 1997 rating decision, the RO determined that new 
and material evidence to reopen the claim of service 
connection for schizophrenia had not been submitted.

In perfecting his appeal, the veteran stated that he began to 
suffer from schizophrenia while in the Navy.  He indicated 
that he was hospitalized twice in service, once in 
Millington, Tennessee, and once at Balboa Naval Hospital in 
San Diego.  He stated that he was formally diagnosed with 
schizophrenia 11/2 years after his discharge from service.  He 
indicated that he has suffered from schizophrenia since that 
time.

In August 1999, the RO obtained medical records from a Texas 
state mental health facility where the veteran was receiving 
regular psychiatric treatment from late 1997 to 1999.  From 
the records, it appears that he was seen consistently by the 
same psychiatrist.  In a report dated in August 1998, the 
psychiatrist opined that the veteran began to suffer 
psychotic breakdowns while on active duty in the Navy.  

As noted above, the veteran's claim of service connection for 
an acquired psychiatric disorder was previously denied in a 
January 1985 Board decision that became final.  38 U.S.C.A. 
§§ 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the final January 31, 
1985 Board decision.

In this case, the additional evidence submitted after the 
Board decision consists of various recent medical records, to 
include treatment records from a Texas state mental health 
facility dated from late 1997 to 1999.  The records supply a 
medical opinion linking the veteran's psychiatric disability 
to service.  Thus, the new evidence tends to establish the 
requisite nexus evidence for the first time.  Such evidence 
is new and material, sufficient to reopen the claim of 
service connection for a psychiatric disability as such 
medical opinion was not of record at the time of the January 
1985 Board decision.  38 C.F.R. § 3.156(a); Hodge, 155 F.3d 
at 1363.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2000); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991); Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993).

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires "current symptomatology" at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 
In Hickson v. West, 12 Vet. App. 247 (1999), the Court 
concluded that in order to prevail on the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau, 2 Vet. App. at 143; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson, 12 Vet. App. at 253. 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Under that provision, a veteran is 
entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App.49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The Board concludes that a remand to the RO for additional 
action under VCAA is not warranted as VA has already met its 
obligations to the veteran under that statute with respect to 
the issue of service connection.  All relevant facts have 
been adequately developed by the RO; given the facts of this 
case, there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating his 
claim of service connection for a psychiatric disability.  
The RO has obtained medical records from numerous hospitals 
and other facilities including a medical opinion linking his 
disability to service and has supplied statements of the case 
and supplemental statements of the case in addition to other 
assistance.  In view of the foregoing, the Board finds that 
VA has fully satisfied its duty to the veteran under VCAA for 
the purpose of establishing service connection.  As the RO 
fulfilled the duty to assist in this regard, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to him.  See Bernard v Brown, 4 
Vet. App. 384 (1993).  

The competent medical evidence indicates that the veteran 
presently suffers from schizophrenia and has been 
specifically diagnosed with that illness since at least 1981.  
Thus, the veteran satisfies the component of service 
connection requiring a current disability.  See Gilpin, 
supra.  

The evidence is also clear in that he suffered severe 
psychiatric symptoms while still in the Navy.  In April 1979, 
an examiner noted "irregular" thoughts.  In August 1979, a 
church official described him as emotionally distraught, and 
upon psychiatric examination that month, he indicated that he 
felt confused.  In October 1979, he told a Navy physician 
that the radio was sending him messages and that he thought 
he could read the minds of others.  In November 1979, he 
stated that he felt persecuted and that people were talking 
about him.  He indicated, as well, that he was experiencing 
hallucinations.  

Since discharge, he was hospitalized at numerous psychiatric 
facilities and on one such admission, he reportedly 
manifested delusions, hallucinations, and an inability to 
function.  In addition, in August 1998, a psychiatrist who 
treated him since late 1997 opined that his psychotic 
breakdowns began while in service.  

The evidence of symptomatology in service, in conjunction 
with his numerous hospitalizations, longstanding diagnosis of 
schizophrenia, and the August 1998 medical opinion linking 
his current psychiatric condition to service, militates in 
favor of a grant of service connection for a psychiatric 
disability in this instance.  VCAA; 38 C.F.R. 
§§ 3.102, 3.303; Gilbert, supra.  In any event, the evidence 
now of record is at least in relative equipoise with respect 
to the etiology of his psychiatric disability and, thus, 
mandates a grant of service connection for the disability.  
Id.  

The Board recognizes that the discharge examination report 
did not reflect psychiatric symptomatology of any sort and 
indicated that his psychiatric state was normal.  However, 
such evidence is not necessarily dispositive.  See 38 C.F.R. 
§ 3.303(d) (service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service).  Furthermore, the undersigned finds the 
discharge examination report less than credible as to the 
veteran's psychiatric condition, as just one month before his 
service discharge, he displayed paranoia and complained of 
hallucinations.  


ORDER

Service connection for a psychiatric disability, to include 
schizophrenia, is granted.  



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

